DETAILED ACTION
The present office action is responsive to the applicant’s filling  an RCE on 05/25/2021
The present application is being examined under the AIA  first to invent provisions. 
The application contains 1-12 claims, the claims have been examined. 

Allowable Subject Matter
Claims 1-12  are allowed.

The following is an examiner’s statement of reasons for allowance: 

None of the references taken either alone or in combination teach or make an obvious combination that teaches all the limitations as provided on the independent claim of the instant application. It is for these reasons that the applicant’s invention defines over the prior art of record. 

The closes prior art of record are: 

Walia et al (US 20190034894): teaches OCR a document after capturing with a camera and provide a GUI to transfer the data to a form field

Dabet et al. (US 20080267505); teaches selecting fields of an electronic form for automatic population with candidate text segments from OCR document.

Dakin et al. (US 20160217119): teaches identifying and populating static form fields. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144